
	
		II
		109th CONGRESS
		2d Session
		S. 3681
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Domenici (for
			 himself, Mrs. Lincoln,
			 Mr. Craig, Mr.
			 Pryor, Mr. Allard,
			 Mr. Brownback, Mr. Burns, Mr.
			 Bond, Mr. Chambliss,
			 Mr. Cornyn, Mr.
			 Crapo, Mrs. Dole,
			 Mr. Grassley, Mr. Hagel, Mr.
			 Lott, Mr. Roberts,
			 Mr. Stevens, Mr. Talent, Mr.
			 Thomas, Mr. Thune,
			 Mr. Burr, Mr.
			 Nelson of Nebraska, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Comprehensive Environmental Response
		  Compensation and Liability Act of 1980 to provide that manure shall not be
		  considered to be a hazardous substance, pollutant, or
		  contaminant.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Protection and Prosperity
			 Act of 2006.
		2.Animal
			 waste
			(a)Amendment of
			 SuperfundTitle III of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9651 et seq.) is
			 amended by adding at the end the following:
				
					313.Exception for
				manure
						(a)Definition of
				manureIn this section, the term manure
				means—
							(1)digestive
				emissions, feces, urine, urea, and other excrement from livestock (as defined
				in section 205.2 of title 7, Code of Federal Regulations (or a successor
				regulation));
							(2)any associated
				bedding, compost, raw materials, or other materials commingled with such
				excrement from livestock (as so defined);
							(3)any process water
				associated with any item referred to in paragraph (1) or (2); and
							(4)any byproduct,
				constituent, or substance contained in or originating from, or any emission
				relating to, an item described in paragraph (1), (2), or (3).
							(b)ExemptionUpon
				the date of enactment of this section, manure shall not be included in the
				meaning of—
							(1)the term
				hazardous substance, as defined in section 101(14); or
							(2)the term
				pollutant or contaminant, as defined in section 101(33).
							(c)Effect on Other
				LawNothing with respect to the enactment of this subsection
				shall—
							(1)impose any
				liability under the Emergency Planning and Community Right-To-Know Act of 1986
				(42 U.S.C. 11001 et seq.) with respect to manure;
							(2)abrogate or
				otherwise affect any provision of the Air Quality Agreement entered into
				between the Administrator and operators of animal feeding operations (70 Fed.
				Reg. 4958 (January 31, 2005)); or
							(3)affect the
				applicability of any other environmental law as such a law relates to—
								(A)the definition of
				manure; or
								(B)the
				responsibilities or liabilities of any person regarding the treatment, storage,
				or disposal of
				manure.
								.
			(b)Amendment of
			 SARASection 304(a)(4) of the Superfund Amendments and
			 Reauthorization Act of 1986 (42 U.S.C. 11004(a)(4)) is amended—
				(1)by striking
			 This section and inserting the following:
					
						(A)In
				generalThis section
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)ManureThe
				notification requirements under this subsection do not apply to releases
				associated with manure (as defined in section 313 of the
				Comprehensive Environmental Response,
				Compensation, and Liability Act of
				1980).
						.
				
